Citation Nr: 1145763	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-13 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a herniated disc and arthritis of the neck and spine.   

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left hand carpal tunnel syndrome.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness of the fingers.

5.  Entitlement to service connection for right leg arthritis.

6.  Entitlement to service connection for left leg weakness.  

7.  Entitlement to service connection for dystrophic toenails.

8.  Entitlement to an initial compensable evaluation for the Veteran's service-connected right foot disorder and a rating in excess of 10 percent from January 16, 2008.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stanley J. Wrobel, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran; H.T.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In February 2011 the Veteran testified at a hearing in Washington, D.C.  

The issues of entitlement to service connection for radiculopathy, a cervical spine disorder, asbestosis and interstitial lung disease, and right carpal tunnel syndrome, as well as the issue of entitlement to an earlier effective date for the grant of service connection for a right foot disorder, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition, the Board notes that in her October 2006 Notice of Disagreement (NOD), the Veteran also indicated disagreement with the determinations regarding entitlement to service connection for left arm nerve damage, pneumonia and bronchitis, rhinitis, dysphagia, vulvar disease, mastitis, eczema, right lung arthritis, a left lung cyst, sarcoidosis, collagen vascular disease and uterine fibroids.  The Statement of the Case (SOC) issued in April 2008 addressed these issues, but in the Veteran's May 2008 Substantive Appeal (VA Form 9) she indicated that she did not wish to appeal them.  38 C.F.R. § 20.202.

All issues on appeal, including the Veteran's now-reopened claims, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2004 rating decision denied entitlement to service connection for a bilateral knee disorder, a herniated disc and arthritis of the neck and spine, left hand carpal tunnel syndrome, and bilateral numbness of the fingers; the Veteran never appealed this decision.

2.  The evidence received since the August 2004 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for a bilateral knee disorder, a herniated disc and arthritis of the neck and spine, left hand carpal tunnel syndrome, and bilateral numbness of the fingers, and raises a reasonable possibility of substantiating those claims.  
CONCLUSION OF LAW

The evidence received since the August 2004 rating decision, which is final, is new and material, and the claims for service connection for a bilateral knee disorder, a herniated disc and arthritis of the neck and spine, left hand carpal tunnel syndrome, and bilateral numbness of the fingers are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that claims on appeal are being reopened and are subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

The Veteran first claimed entitlement to service connection for a bilateral knee disorder, a back disorder, left hand carpal tunnel syndrome, and bilateral numbness of the fingers in March 2004.  An August 2004 rating decision denied entitlement to service connection for those conditions, noting that there was insufficient evidence showing that any of these conditions began in service or were otherwise due to service.  The Veteran was notified of that decision and of her appellate rights, but she did not file a Notice of Disagreement.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2005 the Veteran filed to reopen her claims of entitlement to service connection for each of those conditions.  In the appealed June 2006 rating decision, the RO reopened the Veteran's claims but denied them on a de novo basis.  Regardless of how the RO ruled on the question of reopening, the Board as the final fact finder within VA must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence submitted since the August 2004 rating decision consists of VA and  private treatment records and both oral and written statements from the Veteran and other individuals.  That evidence includes written statements from the Veteran's friends and relatives, as well as oral testimony from her February 2011 hearing, pertaining to a claimed automobile accident experienced in service.  This lay evidence clearly pertains to the in-service incurrence of numerous injuries, the lack of which was the basis for the August 2004 denial, and was not previously of record.  In view of Justus, it is presumed credible for purposes of reopening.  As such, the claims for service connection for a bilateral knee disorder, a herniated disc and arthritis of the neck and spine, left hand carpal tunnel syndrome, and bilateral numbness of the fingers are reopened on the basis of new and material evidence.  To this extent only, the appeal is granted.

ORDER

New and material evidence having been presented, the claims for service connection for a bilateral knee disorder, a herniated disc and arthritis of the neck and spine, left hand carpal tunnel syndrome, and bilateral numbness of the fingers are reopened; to this extent only, the appeal is granted.  


REMAND

Having been reopened, the Board finds that additional development is necessary with respect to the claims for service connection for a bilateral knee disorder, a herniated disc and arthritis of the neck and spine, left hand carpal tunnel syndrome, and bilateral numbness of the fingers.  In addition, the Veteran has filed several other claims for service connection, including for right leg arthritis, left leg weakness, and dystrophic toenails, and the Board finds that additional development is necessary with respect to those claims as well.  The Veteran has not been provided a VA medical examination regarding the etiology or nature of the claimed disabilities at issue in this appeal.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board is aware that the Veteran failed to report for several prior VA examinations.  Nevertheless, in view of her hearing testimony, the Board finds that she should be provided an additional opportunity to report for the VA examination ordered below.  Notably, the Veteran's service treatment records are unavailable, and VA has a heightened obligation to assist her in the development of her claims.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Board also notes that the Veteran has renewed her previously denied claim of entitlement to a total disability rating based on individual unemployability (TDIU).  A request for TDIU whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  Here, this matter will be addressed upon remand.  

Finally, the record reflects that the Veteran may be in receipt of Social Security Administration (SSA) benefits based, at least in part, on her claimed disorders, in view of her February 2011 hearing testimony.  The claims file does not reflect that efforts have been made to obtain these records.  Accordingly, efforts to obtain SSA records are required pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  This development has the potential to affect all claims on appeal, including the initial rating claim.

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an appropriate VCAA notice letter for the above issues in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2006), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  The provisions of 38 C.F.R. § 3.310 should be included.

2.  In addition, the RO/AMC should contact the Social Security Administration, and all records associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The RO/AMC should also obtain updated VA treatment records from the VA Medical Centers in Washington, D.C. and Baltimore for any time after July 2010, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that she has received any such treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

4.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA medical examination to determine the precise nature of each of her claimed conditions.  These claimed conditions consist of a bilateral knee disorder, a low back disorder, left hand carpal tunnel syndrome, bilateral numbness of the fingers, right leg arthritis, left leg weakness, and dystrophic toenails.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  The examiner should note the Veteran's report that she experienced an automobile accident in service and review the service records available pertaining to that event.  

Following a thorough evaluation, the examiner should state the precise nature of each of the Veteran's claimed conditions enumerated above.  For each claim, if a diagnosed condition is identified, the examiner should state whether any such condition is at least as likely as not (i.e., a 50 percent probability or greater) proximately due to or the result of service or any event or injury in service.  Moreover, for each claim, if a diagnosed condition is identified, the examiner should state whether any such condition is at least as likely as not caused or aggravated (i.e., worsened beyond natural progression) by the Veteran's service-connected right foot disorder.

A complete rationale for each opinion offered must be included in the report.

5.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  All issues on appeal must be addressed.  38 C.F.R. § 3.310 must be considered in regard to each of the service connection claims.  In addition, the RO/AMC should adjudicate the claim for TDIU as part of this readjudication.  If the benefits sought, including TDIU, are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


